Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/076,403 filed on 10/21/2020.  Claims 1-20 are pending in the application.

Specification
2.  The disclosure is objected to because of the following informalities: the cross-reference information must be updated by including information about issued patent/s.  Appropriate correction is required.

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.  Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,817,627.  Independent claims 1 and 11 in the instant application are similar to claims 1 and 10 correspondingly in the reference because they recite various scope of invention.  
Claims 1 and 11 in the instant application disclose a method/system 
for synthesizing a Network-on-Chip (NoC), comprising constructing a plurality of traffic graphs (TGs) based on physical data, bridge data, traffic data and modified head of line (HoL) conflict graph (HCG); and merging routers within the merged candidate topology to generate a final topology for the NoC. Claims 1 and 10 in the reference recite the similar method/system for synthesizing a Network-on-Chip (NoC), and additionally recite
assigning a color to each HCG node.
Although the conflicting claims are not identical, they are not patentably distinct from each other because 
it would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ U.S. Patent No. 10,769,342 teaching 
minimize HoL conflicts.
 5.  Dependent claims 2-10 and 12-20 in the instant application are similar to claims 2-9 and 11-18 accordingly in the reference because they recite various scope of invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851